[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO ADD PARTY PLAINTIFFS (No. 115)
Based upon the representations made by counsel for the condominium associations seeking to become plaintiffs that additional actions would be initiated if the motion was denied, the court grants their motion to become plaintiffs in this case and amend the complaint. The substantive issues relative to the sufficiency of this complaint, any alleged conflict of interest counsel may have and other matters have not been decided by the court and should be raised in the appropriate manner.
ROBERT I. BERDON, JUDGE